SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 13)* United American Healthcare Corporation (Name of Issuer) Common Stock, Par Value $0.001 (Title of Class of Securities) 90934C105 (CUSIP Number) Eric M. Fogel, Esq. Lathrop & Gage LLP 100 N. Riverside Plaza Suite 2100 Chicago, IL 60606 (312) 920-3300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 28, 2011 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this Schedule because of Section 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box¨. NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIPNo. 90934C105 1 Names of reporting persons JOHN M. FIFE 2 Check the appropriate box if a member of a group (a)¨(b)¨ 3 SEC use only 4 Source of funds (see instructions) PF 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e)x 6 Citizenship or place of organization USA Numberof shares beneficially ownedby each reporting person with 7 Sole voting power 8 Shared voting power 4,132,304 * 9 Sole dispositive power 10 Shared dispositive power 4,132,304 * 11 Aggregate amount beneficially owned by each reporting person 4,132,304 * 12 Check box if the aggregate amount in Row (11) excludes certain shares (see instructions)¨ 13 Percent of class represented by amount in Row (11) 34.97% ** 14 Type of reporting person (see instructions) IN *This consists of (i) 278,936 shares previously owned by reporting person St. George Investments, LLC, as disclosed in the Schedule 13D, Amendment No. 7 filed by the reporting persons on June 8, 2010, (ii) 1,068,559 shares owned by reporting person Chicago Venture Partners, L.P., as disclosed in the Schedule 13D, Amendment No. 8 filed by the reporting persons on August 30, 2010, (iii) 774,151 shares purchased by St. George Investments, LLC on June 24, 2011, as disclosed in the Issuer’s Current Report on Form 8-K filed on June 29, 2011, and (iv) 2,010,658 shares issued to St. George Investments, LLC on June 27, 2011, as disclosed in the Issuer’s Current Report on Form 8-K filed on June 29, 2011, in connection with the exercise by St. George Investments, LLC of its right to convert the Convertible Promissory Note made by the Issuer in favor of St. George Investments, LLC, as disclosed in the Issuer’s Current Report on Form 8-K filed on May 18, 2011. **Based on 11,817,766 outstanding shares, which is the sum of (i) 9,807,108 shares outstanding on May 13, 2011, according to the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2011, filed on May 16, 2011, plus (ii) 2,010,658 shares issued on June 27, 2011, upon the exercise of conversion rights under the Convertible Promissory Note made by the Issuer in favor of St. George Investments, LLC, as disclosed in the Issuer’s Current Report on Form 8-K filed on May 18, 2011. 1 SCHEDULE 13D CUSIPNo. 90934C105 1 Names of reporting persons FIFE TRADING, INC. 2 Check the appropriate box if a member of a group (a)¨(b)¨ 3 SEC use only 4 Source of funds (see instructions) OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e)¨ 6 Citizenship or place of organization ILLINOIS Numberof shares beneficially ownedby each reporting person with 7 Sole voting power 8 Shared voting power 3,063,745 * 9 Sole dispositive power 10 Shared dispositive power 3,063,745 * 11 Aggregate amount beneficially owned by each reporting person 3,063,745 * 12 Check box if the aggregate amount in Row (11) excludes certain shares (see instructions)¨ 13 Percent of class represented by amount in Row (11) 25.92% ** 14 Type of reporting person (see instructions) CO *This consists of (i) 278,936 shares previously owned by reporting person St. George Investments, LLC, as disclosed in the Schedule 13D, Amendment No. 7 filed by the reporting persons on June 8, 2010, (ii) 774,151 shares purchased by St. George Investments, LLC on June 24, 2011, as disclosed in the Issuer’s Current Report on Form 8-K filed on June 29, 2011, and (iii) 2,010,658 shares issued to St. George Investments, LLC on June 27, 2011, as disclosed in the Issuer’s Current Report on Form 8-K filed on June 29, 2011, in connection with the exercise by St. George Investments, LLC of its right to convert the Convertible Promissory Note made by the Issuer in favor of St. George Investments, LLC, as disclosed in the Issuer’s Current Report on Form 8-K filed on May 18, 2011.Fife Trading, Inc. is a Manager of St. George Investments, LLC. **Based on 11,817,766 outstanding shares, which is the sum of (i) 9,807,108 shares outstanding on May 13, 2011, according to the Issuer’s Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2011, filed on May 16, 2011, plus (ii) 2,010,658 shares issued on June 27, 2011, as disclosed in the Issuer’s Current Report on Form 8-K filed on June 29, 2011, upon the exercise of conversion rights under the Convertible Promissory Note made by the Issuer in favor of St. George Investments, LLC, as disclosed in the Issuer’s Current Report on Form 8-K filed on May 18, 2011. 2 SCHEDULE 13D CUSIPNo. 90934C105 1 Names of reporting persons ST. GEORGE INVESTMENTS, LLC 2 Check the appropriate box if a member of a group (a)¨(b)¨ 3 SEC use only 4 Source of funds (see instructions) OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e)¨ 6 Citizenship or place of organization ILLINOIS Numberof shares beneficially ownedby each reporting person With 7 Sole voting power 8 Shared voting power 3,063,745 * 9 Sole dispositive power 10 Shared dispositive power 3,063,745 * 11 Aggregate amount beneficially owned by each reporting person 3,063,745 * 12 Check box if the aggregate amount in Row (11) excludes certain shares (see instructions)¨ 13 Percent of class represented by amount in Row (11) 25.92% ** 14 Type of reporting person (see instructions) CO *This consists of (i) 278,936 shares previously owned by reporting person St. George Investments, LLC, as disclosed in the Schedule 13D, Amendment No. 7 filed by the reporting persons on June 8, 2010, (ii) 774,151 shares purchased by St. George Investments, LLC on June 24, 2011, as disclosed in the Issuer’s Current Report on Form 8-K filed on June 29, 2011, and (iii) 2,010,658 shares issued to St. George Investments, LLC on June 27, 2011, as disclosed in the Issuer’s Current Report on Form 8-K filed on June 29, 2011, in connection with the exercise by St. George Investments, LLC of its right to convert the
